DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previously, claims 1-10 and 18 were cancelled. At present, claims 20-28 remain withdrawn, while claims 11, 16, and 17 have been amended. Thus, claims 11-17, and 19-30 are pending with claims 11-17, 19, and 29-30 being considered in the present Office action.

The 103 rejections are withdrawn in view of the amendments to the claims which requires a re-interpretation of the claims; however, a new ground of rejection is necessitated by amendment. It is noted that applicant’s arguments with respect to prior art are not persuasive. The claims are rejected under 103 using the same reference for the reasons detailed under the Response to Arguments section.

Response to Arguments
Applicant argues Hein does not teach the following technical feature:

    PNG
    media_image1.png
    52
    575
    media_image1.png
    Greyscale

This argument is not persuasive as demonstrated by annotated Fig. 2 of Hein (below).

    PNG
    media_image2.png
    305
    357
    media_image2.png
    Greyscale

Hein teaches the first holding part (44) is formed into a first arch structure (58), and both ends (labelled above) of the first arch structure are connected to the first holding part (44).

Applicant argues one of ordinary skill in the art would not be motivated to modify Hein because the modification (i.e., bending part 54) would cause part 54 and portion 36 to not extend out of the terminal block 28. Applicant’s argument is not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hein teaches part 54 is in the shape of a straight plate which extends in the width direction (as annotated in fig. 2 on page 4 of the last Office action). Landmeier teaches the plate 22 may be straight (see e.g., Figs. 1-3), but also suggests the bending of an otherwise straight plate permits a compact mounting (see e.g., Fig. 6, lines 61-74 on left column of page 2). Motivated to make the mounting of Hein more compact, one of ordinary skill in the art would bend part 54. Based on the desired compactness, one of ordinary skill in the art would be motivated to bend a straight plate one or more times (e.g., 2-3 bends). In other words, part 54 can be made shorter (more compact) by bending part 54 at 2-3 points along the extension of the plate in comparison to a single bend along the extension of the plate. For example, a single bend along plate 54 makes an L shape, while two bends in part 54 forms a backward Z shape (demonstrated below). One of ordinary skill in the art would be motivated to form at least two bends in part 54 to permit a very compact mounting of member 30 and would not, as alleged by applicant, prevent part 54, portion 36 or wire 40 from extending out of the terminal block 28.


    PNG
    media_image3.png
    441
    667
    media_image3.png
    Greyscale


Applicant also argues the modification (of Hein with Landmeier) may affect the connection between the lead wire 40 and end portion 54, causing the snap-in member 30 to fail to be installed in the terminal block 28. It is unclear from applicant’s argument how the modification affects the connection such that member 30 would fail to be installed into block 28. As detailed above, it would be obvious to one having ordinary skill in the art to form at least two bends in part 54 to permit a very compact mounting of member 30 (e.g., backwards Z structure), which would not prevent part 54, portion 36, or wire 40, from extending out of the terminal block 28; moreover, the modification (as detailed above) does not appear to prevent member 30 from being installed into block 28.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2008/0153361), in view of Landmeier (US 2,173,206), hereinafter Hein and Landmeier (both of record).
Regarding Claim 11, Hein teaches a connector for a battery product, the battery product comprises a first connecting piece (i.e., “electric lead” mentioned in para. [0012] and “lead wire connection” mentioned in para. [0016]), a second connecting piece (40) and locking members (e.g., screw 32 and crimp 36), the connector comprises a mounting seat (28) and a connecting terminal (30) fixed to the mounting seat (28), wherein: the connecting terminal has: a first connecting part (48) extending along a height direction and a second connecting part (54), see annotated Fig. 2 of Hein below. 

    PNG
    media_image4.png
    461
    554
    media_image4.png
    Greyscale

Hein does not teach the a second connecting part (54) extending along the height direction and arranged to be spaced apart from the first connecting part along a width direction with an empty space therebetween. However, Landmeier teaches a connecting terminal (connector plate 22) is U-shaped such that the first connecting part (29) and the second connecting part (37) both extend in the height direction and are arranged to be spaced apart from each other along the width direction with an empty space therebetween; such a structure permits very compact mounting in recess 39 of base 40, see e.g., col. 2 line 61 to col. 3 line 8 and Fig. 6 (annotated below). 

    PNG
    media_image5.png
    503
    647
    media_image5.png
    Greyscale

It would be obvious to one having ordinary skill in the art the second connecting part of Hein (54) extending along the height direction and arranged to be spaced apart from the first connecting part along a width direction with an empty space therebetween because such a structure would permit compact mounting of the connecting terminal 30 in the mounting seat 28 of Hein, as suggested by Landmeier.   
Hein also teaches a first holding part (44) extending along the width direction and connected with the first connecting part (48) and the second connecting part (54); the first holding part (44) is embedded in the mounting seat (28), the first connecting part (48) and the second connecting part (54) are both supported on the mounting seat (28), and the first connecting part (48) is connected with the first connecting piece (i.e., “electric lead” mentioned in para. [0012] and “lead wire connection” mentioned in para. [0016]) through a locking member (e.g., screw 32), and the second connecting part (54) is connected with the second connecting piece (40) through a locking member (36).
Hein teaches a part of the first holding part (44) is formed into a first arch structure (58), and both ends (labelled in an annotated figure under the Response to Arguments section) of the first structure (58) are connected to the first holding structure (44). Annotated Fig. 3 (below) is included to demonstrate “both ends” of an arch structure of another embodiment presented by Hein that also reads on the claim limitations (e.g., 63 includes arch structures 61, 62, and 65 includes similar arch structures).

    PNG
    media_image6.png
    279
    333
    media_image6.png
    Greyscale

Regarding Claim 12, Hein was modified by Landmeier to teach the second connecting part 54 is bent up in the height direction (H) to form a U-shape between components 48, 44 and 54 to form a compact connecting terminal 30 (see rejection of claim 11). This modification teaches the second connecting part (bent 54) and the first connecting part (48) are arranged on the same side of the first holding (44) in the height direction (see annotated Fig. 6 of Landmeier which shows the U-shape allows both parts (29, 37) to be arranged on the same side of the first holding part 36, i.e., H+ direction).

    PNG
    media_image7.png
    504
    635
    media_image7.png
    Greyscale

Regarding Claim 13, Hein teaches the connection terminal 30 further comprises a second holding part 46 extending along the width direction and arranged opposite the first holding part 44 along the height direction (see e.g., Fig. 2); the second holding part 46 is embedded in the mounting seat 28 and at least one of the first connecting part 48 is connected to the second holding part 46 (see annotated Fig. 2 and Figs. 4-5).  
Regarding Claim 14, Hein teaches the second holding part 46 is one in number and connected to the first connecting part 48, see Fig. 2.
Regarding Claim 29, Hein as modified by Landmeier teaches the second connecting part, the first connecting part and the first holding part forma C-shaped structure, see e.g., Fig. 6 of Landmeier. 

Claims 15-17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hein and Landmeier in view of Sasano (US 2013/0316567), hereinafter Sasano (of record).
Regarding Claim 15, Hein does not teach the second holding part (54) as modified by Landmeier is connected to both the first connecting part and the second connecting part (44, 46) simultaneously. However, Sasano teaches connector (61) having a first holding part (61b), a second holding part (61b), a first connecting part (61a) and a second connecting part (61c); the second holding part (61b) is connected to both the first connecting part (61a) and the second connecting part (61c) simultaneously; the structure forms a frame shape, thereby providing high mechanical strength, see e.g., paras. [0040], [0054] and Fig. 3B. It would be obvious to one having ordinary skill in the art the second holding part in connected to the first connecting part and the second connecting part simultaneously to form a frame shape, thereby advantageously allowing high mechanical strength, as suggested by Sasano.
Regarding Claim 16, Hein teaches a part of the second holding part (46) is formed into a second arch structure e.g., (59), see e.g., Fig. 2, see also arch structures 61 and 62 in Fig. 3. 
Regarding Claim 17, Hein teaches the first arch structure (e.g., 58) and the second arch structure e.g., (59) protrude in opposite directions, see e.g., Figs. 2 and 5.
Regarding Claim 30, Hein teaches a second holding part (46) extending along the width direction and arranged opposite the first holding part (44) along the height direction. Further, the modification of Hein with Landmeier and Sasano teaches the first connecting part, the second connecting part, the first holding part, the second holding part (which form a frame) form an O-shaped structure, see e.g., connecting terminal 61 in Fig. 3B of Sasano.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hein and Landmeier in view of WO 2016/181779 (where Sudou US 2018/0166799 is used as a translation), hereinafter Sudou (of record).
Regarding Claim 19, Hein teaches the first connecting piece (i.e., “electric lead” mentioned in para. [0012] and “lead wire connection” mentioned in para. [0016]) is connected to the first connecting part (48) by way of a bolt locking member (32) and a first connecting nut (see e.g., para. [0012]). 
Hein does not teach the second connecting part (54, as modified by Landmeier) is fixed to the second connecting piece (crimped (at 36) wire 40) through a bolt locking member and a second connecting nut. However, Landmeier teaches the second connecting part (37) of connector (22) includes a hole (38) for receiving a bolt locking member (screw 42) therein, thereby forming a secure mounting with a good electrical connection to the first connecting piece (43), see e.g., col. 2 line 61 to col. 3 line 8 and Fig. 6. Further, Sudou teaches a crimped (at 25) wire 12, such as that taught by Hein, may include a round connecting portion 22 on terminal 20. The round connecting portion 22 includes a hole 22h for receiving a bolt locking member (94); a nut 96 is fastened to the bolt 94 to electrically fix the terminal 20 to a connection target area 90, see e.g., paras. [0032]-[0038], [0045], and Figs. 1-2. It would be obvious to one having ordinary skill in the art to fix the second connecting pat (54, as modified by Landmeier) to the second connecting piece (crimped (at 36) wire 40) through a bolt locking member and a second connecting nut, as suggested by Landmeier and Sudou, to achieve a good secure electrical connection between the second connecting piece and the second connecting part.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729